Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered March 25, 2003. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [1]), defendant contends that Supreme Court erred in admitting in evidence the replacement cost of one of the laptop computers allegedly stolen by defendant because there was evidence from which the jury could discern the market value of the laptop computer (see generally § 155.20 [1]). We reject defendant’s contention. The original purchase price of the stolen laptop computer was lower than the cost of the replacement laptop computer, a model with more advanced features, and the admission of the evidence of the replacement cost provided the jury with a reasonable basis for inferring the depreciated market value of the stolen laptop computer. The jury was thus provided with “a reasonable basis for inferring, rather than speculating, that the value of the prop*1236erty exceeded the statutory threshold” (People v Sheehy, 274 AD2d 844, 845 [2000], lv denied 95 NY2d 938 [2000]; see People v Vandenburg, 254 AD2d 532, 533-534 [1998], lv denied 93 NY2d 858 [1999]). Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.